Name: Commission Regulation (EC) No 1202/95 of 29 May 1995 amending Annexes I and III to Council Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs
 Type: Regulation
 Subject Matter: agricultural activity;  foodstuff;  cultivation of agricultural land;  agricultural policy;  agricultural structures and production
 Date Published: nan

 Avis juridique important|31995R1202Commission Regulation (EC) No 1202/95 of 29 May 1995 amending Annexes I and III to Council Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs Official Journal L 119 , 30/05/1995 P. 0011 - 0012COMMISSION REGULATION (EC) No 1202/95 of 29 May 1995 amending Annexes I and III to Council Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2092/91 of 24 June 1991 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs (1), as last amended by Council Regulation (EC) No 1201/95 (2), and in particular Article 13 thereof, Whereas in situations where the public authorities require the use of synthetic plant protection products not listed in part B of Annex II on account of the serious threat to the entire production area in a specific zone posed by a disease or pests, the crop products thus obtained may no longer bear an indication referring to organic production methods; Whereas, however, in view of compliance with the other rules on production in organic farming, the conversion period on completion of which the marketing of products bearing such indication is authorized should, in certain circumstances, be reduced; Whereas crops of the same variety may not be produced on units managed by the same farmer by both an organic production method and a conventional production method; Whereas provision should be made for an exception to this rule in cases where certain areas under perennial crops are converted gradually from conventional farming to organic farming; Whereas exceptions to this rule may also be accepted in certain areas used for agricultural research with a view to the development of organic farming and agreed by the Member States' competent authorities; Whereas production of seed, vegetative propagating material and transplants is an activity undertaken by specialized operators practising organic production in addition to production of these products by a conventional production method; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee referred to in Article 14 of Regulation (EEC) No 2092/91, HAS ADOPTED THIS REGULATION: Article 1 Point 1 of Annex I and part A of Annex III to Regulation (EEC) No 2092/91 are hereby amended as shown in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the 15th day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 May 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX Regulation (EEC) No 2092/91 is amended as follows: 1. The following subparagraph is inserted after point 1 of the 'Plants and plant products` section of Annex I: 'In particular, the conversion period may be reduced to the strict minimum by a Member State in situations where the parcels have been treated with a product not included in Annex II, part B as part of a pest or disease control scheme made mandatory by the competent authority of the Member State on its territory or on certain parts of its territory in respect of a specific crop. The reduction in the conversion period must take account of all the following points: - the parcels were already converted or were undergoing conversion to organic farming, - the degradation of the plant protection product concerned must result in an insignificant level of residue in the soil and, where the latter is a perennial crop, in the crop, - the Member State concerned must notify the other Member States of its decision concerning the obligation of treatment and also the level of the reduction decided for the conversion period, - products of the harvest following treatment may not be sold bearing an indication referring to organic production.` 2. Point 9 of part A of Annex III is replaced by the following: '9. Where an operator runs several production units in the same area producing crops or crop products not covered by Article 1 together with storage premises for input products (such as fertilizers, plant protection products, seed) must also be subject to the inspection arrangements as regards the first subparagraph of point 2 and points 3 and 4. Crops of the same variety as those produced at the unit referred to in point 1 may not be produced at these units. However, producers may derogate from the rule referred to in the last sentence of the preceding subparagraph: (a) in the case of the production of perennial crop products (fruit growing, vines and hops) provided the following conditions are met: 1. the production in question forms part of a conversion plan in respect of which the producer gives a firm undertaking and which provides for the beginning of the conversion of the last part of the area concerned to organic production in the shortest possible period which may not in any event exceed a maximum of five years, 2. appropriate measures have been taken to ensure the permanent separation of the products obtained from each unit concerned, 3. the inspection body or authority is notified of the harvest of each of the products concerned at least 48 hours in advance, 4. immediately upon completion of the harvest, the producer informs the inspection body or authority of the exact quantities harvested on the units concerned together with any particular distinguishing features (such as quality, colour, average weight, etc.) and confirms that the measures taken to separate the products have been applied, 5. the conversion plan and the measures referred to in points 1 and 2 have been approved by the inspection body or authority. This approval must be confirmed each year after the start of the conversion plan; (b) in the case of areas intended for agricultural research agreed by the Member States' competent authorities, provided that conditions 2, 3 and 4 and the relevant part of condition 5 referred to in (a) are met; (c) in the case of production of seed, vegetative propagating material and transplants, provided that conditions 2, 3 and 4 and the relevant part of condition 5 referred to in (a) are met.`